Title: [Diary entry: 2 November 1786]
From: Washington, George
To: 

Thursday 2d. Mercury at 35 in the Morning—49 at Noon and 47 at Night. A very large white frost—the ground froze and Ice. Morning calm, wind afterwards variable and evening cool. Rid to the Ferry, Dogue run & Muddy hole Plantations. From the latter the Potatoes and Pease were brought home; of the former there were  Bushels; and of the latter  Bushels  whereof were of the large kind (had from the Revd. Mr. Stuart). The Potatoes at Dogue run, from the rows planted in the drilled corn, measured 38½ Bushels. At this place the Plows were at work for Rye crossing the Corn rows; on which plowing I mean to sow the grain and then harrow & cross harrow the ground as had been done before with both Wheat & rye. At the ferry getting out Rye. Directed one or two plows more to assist in breaking up the ground at this place if the plowers could do it well. Left this to the Overseer to determine. Levelled round to the Road at a Stake by the bridge near Manleys, & begun to do the same on the other side of Muddy hole swamp from the plank bridge. Mr. Lund Washington and his wife dined here and returned in the evening.